Citation Nr: 0724999	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected herniated nucleus pulposus, lumbar spine, L5-S1, 
status post laminectomy, currently rated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2003, a statement of the case was issued in 
June 2004, and a substantive appeal was received in August 
2004.  The veteran testified at a Board hearing in September 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2003, the veteran underwent a VA examination to 
assess the severity of his service-connected lumbar spine 
disability.  At the September 2006 Board hearing, the veteran 
testified that his disability had worsened, and that he had 
continued to seek medical treatment.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  In order to more 
accurately reflect the current level of the veteran's 
disability, the Board believes that another examination and 
opinion is necessary.

The veteran also indicated that he continues to seek medical 
treatment at the Lawrence Joel Army Health Clinic (LJAHC) in 
Fort McPherson, Georgia, and with private medical providers 
Princewill Ehirim of N.G.A. Neurosurgical Associates, and 
Alan Czarkowski, D.O.  After obtaining the proper medical 
releases, the RO should ensure that treatment records are 
obtained from the identified medical providers.

The Board also notes that the January 2003 Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter does not appear 
to have sufficiently informed the veteran of the information 
and evidence needed to substantiate his claim for an 
increased disability rating.  In view of the need to return 
the case for other reasons as discussed above, the Board 
believes it appropriate to also direct additional VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO 
should also inform the veteran that an effective date for the 
award of benefits will be assigned if an increase is awarded, 
and also include an explanation as to the type of evidence 
that is needed to establish an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claim for increased rating, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date for the 
increased rating claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain updated 
treatment records from LJAHC in Fort 
McPherson, Georgia.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should contact the veteran and 
obtain the name, address, and dates of 
treatment with regard to Princewill 
Ehirim of N.G.A. Neurosurgical 
Associates, and Alan Czarkowski, D.O.  

4.  After securing the necessary 
releases, the RO should request copies of 
the veteran's treatment records from Dr. 
Ehirim and Dr. Czarkowski, and any other 
identified medical provider(s).  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

5.  The veteran should be afforded an 
orthopedic examination with a physician 
to determine the current severity of his 
lumbar spine disability.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported to allow for 
application of both old and new rating 
criteria for disability of the spine.  
The examination of the spine should 
include range of motion studies.  With 
regard to range of motion testing, the 
examiner should report at what point (in 
degrees) that pain is elicited as well as 
whether there is any other functional 
loss due to weakened movement, excess 
fatigability or incoordination.  The 
examiner should report any specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations, to 
include, but not limited to, radiating 
pain into an extremity, and bowel or 
bladder impairment.  

6.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



